EXHIBIT 99.5 The Novation Confirmation Novation Confirmation Date: 30 March 2007 To: The Bank of New York, not in its individual or corporate capacity, but solely as trustee for the Supplemental Interest Trust created under the Pooling and Servicing Agreement for CHL Mortgage Pass-Through Trust 2007-4 To: Credit Suisse Management LLC From: Credit Suisse International ("CSIN") Re: Novation Transaction External ID: 53208871NOV Dear Sir/Madam: The purpose of this letter is to confirm the terms and conditions of the Novation Transaction entered into between the parties and effective from the Novation Date specified below.This Novation Confirmation constitutes a "Confirmation" as referred to in the New Agreement specified below. 1.The definitions and provisions contained in the 2ovation Definitions (the "Definitions")and the terms and provisions of the 2000 ISDA definitions (the "Product Definitions"), each as published by the International Swaps and Derivatives Association, Inc. and amended from time to time, are incorporated in this Novation Confirmation.In the event of any inconsistency between (i) the Definitions, (ii) the Product Definitions and/or (iii) the Novation Agreement and this Novation Confirmation, this Novation Confirmation will govern.In the event of any inconsistency between the Novation Confirmation and the New Confirmation, the New Confirmation will govern for the purpose of the New Transaction. 2.The terms of the Novation Transaction to which this Novation Confirmation relates are as follows: Novation Date: 30 March 2007 Novated Amount: USD 54,542,668.00, subject to amortization as set out in the Additional Terms Transferor: Credit Suisse Management LLC Transferee: The Bank of New York, not in its individual or corporate capacity, but solely as trustee for the Supplemental Interest Trust created under the Pooling and Servicing Agreement for CHL Mortgage Pass-Through Trust 2007-4 Remaining Party: CSIN New Agreement (between Transferee and Remaining Party): 1992 ISDA Master Agreement dated as of 30 March 2007 3.The terms of the Old Transaction to which this Novation Confirmation relates, for identification purposes, are as follows: Trade Date of Old Transaction: 26 March 2007 Effective Date of Old Transaction: 30 March 2007 Termination Date of Old Transaction: 25 May 2011 4.The terms of theNew Transaction to which this Novation Confirmation relates shall be as specified in the New Confirmation attached hereto as Exhibit A. Full First Calculation Period: Applicable 5. Miscellaneous Provisions: Non-Reliance: Applicable For the purpose of facilitating this Transaction, an Affiliate of CSIN, which is organized in the United States of America (the "Agent"), has acted as agent for CSIN.The Agent is not a principal with respect to this Transaction and shall have no responsibility or liability to the parties as a principal with respect to this Transaction. Credit Suisse International is authorized and regulated by the Financial Services Authority and has entered into this transaction as principal.The time at which the above transaction was executed will be notified to the parties on request. The parties confirm their acceptance to be bound by this Novation Confirmation as of the Novation Date by executing a copy of this Novation Confirmation and returning it to us. The Transferor, by its execution of a copy of this Novation Confirmation, agrees to the terms of the Novation Confirmation as it relates to the Old Transaction.The Transferee, by its execution of a copy of this Novation Confirmation, agrees to the terms of the Novation Confirmation as it relates to the New Transaction. Credit Suisse International By:/s/ Erica L. Hryniuk Name: Erica L. Hryniuk Title: Authorized Signatory Credit Suisse Management LLC By:/s/ Christy Grant Name: Christy Grant Title: Vice President The Bank of New York, not in its individual or corporate capacity, but solely as trustee for the Supplemental Interest Trust created under the Pooling and Servicing Agreement for CHL Mortgage Pass-Through Trust 2007-4 By:/s/ Michelle K. Penson Name: Michelle K. Penson Title: Vice President Our Reference No: External ID: 53208871NOV / Risk ID: 447740679 and 447740690 EXHIBIT A This New Confirmation amends, restates and supersedes in its entirety all Confirmation(s) dated prior to the date hereof in respect of this New Transaction.
